 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       HASSIE MEGRAVE,

 9                                   Plaintiff,              Case No. C19-0214-RSM

10              v.
                                                             ORDER DISMISSING CIVIL RIGHTS
11       KING COUNTY, et al.,                                ACTION

12                                   Defendants.

13

14            The Court, having reviewed plaintiff’s original complaint, plaintiff’s amended complaint,

15   the Report and Recommendation of the Honorable Mary Alice Theiler, United States Magistrate

16   Judge, Plaintiff’s objections thereto,1 and the remaining record, hereby finds and ORDERS as

17   follows:

18            (1)    The Report and Recommendation is approved and adopted;

19

20
     1
       In response to the Report and Recommendation, Plaintiff filed a document indicating: “This is
21   Plaintiff’s Objection to the Court’s Report and Recommendation.” Dkt. #17. However, upon
     review, the Plaintiff’s filing does not challenge the merits of the Report and Recommendation.
22   Rather, Plaintiff discusses the availability of counsel in this action. Id. The Court finds Plaintiff’s
     objections nonresponsive to the Report and Recommendation. Nevertheless, the Court has
23   reviewed Judge Theiler’s Report and Recommendation “de novo” and finds no error.

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
 1          (2)     This action is DISMISSED without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii)

 2   for failure to state any claim upon which relief may be granted. The Clerk shall count this dismissal

 3   as a strike under 28 U.S.C. § 1915(g); and

 4          (3)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 5   Mary Alice Theiler.

 6

 7          DATED this 16 day of October 2019.

 8

 9                                                 A
                                                   RICARDO S. MARTINEZ
10                                                 CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
